Citation Nr: 1607327	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety and depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2007, the Veteran filed a service connection claim for depression and anxiety.  A September 2007 rating decision denied the Veteran's claim.  The Veteran did not file a notice of disagreement but filed a claim for service connection for PTSD in November 2011.  The December 2012 rating decision denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

Given the above procedural history and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has characterized the appeal with respect to service connection for PTSD as encompassing a claim of service connection for any acquired psychiatric disorder and finds that the current claim for service connection for PTSD is a request to reopen the previously adjudicated claim for anxiety and depression denied in a September 2007 rating decision. Clemons, 23 Vet. App. 1; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 

In December 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  During the December 2015 hearing, the Veteran submitted additional evidence in support of his claim accompanied by a letter waiving Agency of Original Jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).  

Although the RO implicitly reopened the claim by addressing the merits of the Veteran's PTSD claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. A September 2007 unappealed rating decision denied service connection for anxiety and depression.

2. The evidence received since the September 2007 rating decision denying service connection for anxiety and depression is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim. 


CONCLUSIONS OF LAW

1. The September 2007 rating decision denying service connection for anxiety and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for anxiety and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

On review of the evidence above, the Board first finds that the current claim for service connection for PTSD is a request to reopen the previously adjudicated claim for service connection for anxiety and depression, which was denied in a September 2007 rating decision. 

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Moreover, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs, 520 F.3d at 1335; Velez v. Shinseki, 23 Vet. App. 199 (2009).

In Velez, the Court of Appeals for Veterans Claims (CAVC) provided that, "in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries,' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204 (citing Boggs, 520 F.3d at 1337).  The CAVC warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.

In the instant claim, the Veteran continues to seek service connection for a mental disability.  Although the Veteran has not sought medical treatment for a psychiatric disorder, he indicates that he self-medicates his psychiatric problem and that since service he has anger, irritability, and trouble dealing with people.  See December 2015 Hearing Transcript.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the Veteran is a lay person without the medical knowledge to specifically diagnose his psychiatric disorder, his service connection claim should be construed sympathetically.  See Clemons, 23 Vet. App. at 5.  Therefore, the Board finds that the Veteran's service connection claim for PTSD arises out of the same factual basis as his service connection claim for anxiety and depression.  Thus, the current claim for service connection for PTSD is a request to reopen the previously adjudicated claim for anxiety and depression denied in a September 2007 rating decision as opposed to a new claim.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The September 2007 rating decision denied the Veteran's anxiety and depression claims because there was no evidence to show that the Veteran had diagnoses of depression or anxiety that were related to service.  Evidence received since September 2007, the date of the most recent final rating decision, includes lay statements from the Veteran's wife and other associates indicating that since service he has had anger problems, paranoia, and decreased patience.   See December 2015 Correspondence.  The Veteran's own statements that he cannot deal well with people, has angry outbursts, irritability, and paranoia have also been associated with the record.  See December 2015 Hearing Transcript.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it contains statements that support the Veteran's contention that he has a psychiatric disability that was incurred in service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for anxiety and depression (now claimed as an acquired psychiatric disorder, to include PTSD) is reopened. 


ORDER

The appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted. 


REMAND

Additional development is needed prior to further disposition of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD. 

With respect to the in-service stressor required to establish service connection for PTSD, the Veteran indicated that while in service he fell off of a howitzer.  See December 2015 Hearing Transcript.  The Board also notes that in a written statement, the Veteran's wife reported that the Veteran "always speaks of that one instance where he was almost gunned down by a kid."  See December 2015 Statement in Support of Claim.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain. 38 U.S.C.A. § 5103A (West 2014).  In May 2013, the RO issued a formal finding of a lack of information required to corroborate stressors associated with a claim for PTSD.  See May 2013 Memorandum.  However, the record now contains testimony regarding the Veteran's claimed in-service stressor.  On remand, the Veteran should complete a VA Form 21-0781 and the RO should attempt to verify the Veteran's asserted in-service stressors.     

In addition, a VA psychiatric examination is necessary in this case.  The Veteran reports that prior to service, "he was easy going, laid back, loving life, and loved people."  See December 2015 Hearing Transcript.  He reports that since separation from service he cannot deal with people anymore, has a temper that fluctuates, and is agitated by the sound of loud noises.  Id.  A statement issued by the Veteran's wife also indicates that he talks, mumbles, and wildly swings his arms while asleep.  See December 2015 Statement in Support of Claim.  The Veteran has testified that he has not sought medical treatment for his psychiatric symptoms because "he is not a people person and tries to control it himself."  See December 2015 Hearing Transcript.  He also asserts that he is uncomfortable opening up about his mental health concerns.  Id.  Thus, there is not medical evidence of a current psychiatric diagnosis associated with the record.  
  
Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Veteran and his wife are competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's description of symptoms is sufficient to trigger VA's duty to obtain a medical opinion to address whether or not he has a current psychiatric disability related to service.  
See 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD including the Veteran's reports that he fell off a howitzer and that he was almost gunned down by a kid. 
 
2. Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor. 

If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file.

3. Arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and likely etiology of any current acquired psychiatric disorders, including PTSD. The entire claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner is asked to furnish an opinion with respect to the following questions: 

(a) Whether or not the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should review the Veteran's alleged stressors and provide an opinion, consistent with sound medical judgment, as to whether the stressors are at least as likely as not (i.e., to a 50 percent or greater degree of probability) of sufficient severity as to reasonably result in PTSD. 

(b) Whether or not the Veteran has any other psychiatric disabilities.  With respect to each such disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

4. After completing the action necessary to comply with the requests of this remand, adjudicate the claim of service connection. If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


